Citation Nr: 0833524	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, including, but not 
limited to dysthymia.

5.  Entitlement to service connection for a disability of the 
right great and bilateral third toes, claimed as ingrown 
toenails.

6.  Entitlement to service connection for a disability 
involving pain and numbness of the left elbow, left forearm 
and hand.

7.  Entitlement to service connection for carpal tunnel 
syndrome (CTS).

8.  Entitlement to service connection for a rash under the 
arms.  

9.  Entitlement to service connection for a bilateral knee 
disability, to include cellulitis.

10.  Entitlement to service connection for an unknown allergy 
manifested by swelling of the tongue.  

11.  Entitlement to service connection for right eye 
headaches.  

12.  Entitlement to service connection for a right ankle 
condition.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from August 1970 to April 1972 and with the United States 
Navy from October 1977 to February 1996.


This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that in pertinent part, denied service connection for the 
claimed disabilities on appeal.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issues of entitlement to service connection for 
hypertension; PTSD; an acquired psychiatric disorder, other 
than PTSD; a disability of the right great and bilateral 
third toes, claimed as ingrown toenails; and right eye 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 15, 2008, during his Personal Hearing before 
the undersigned Veterans Law Judge sitting at the RO, and 
prior to the promulgation of a decision in the appeal, the 
veteran indicated his request to withdraw from appellate 
status the issues of service connection for a rash under the 
arms and service connection for a right ankle disability.  

2.  Diabetes was not first shown in service or within a year 
following discharge from service, and the medical evidence of 
record does not show that the veteran's diabetes is related 
to any incident of service.  

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of CTS of either wrist.

4.  The medical evidence of record does not show a current 
diagnosis of a disability manifested by pain and numbness of 
the left elbow, forearm and/or left hand.

5.  The veteran does not have a current diagnosis of 
cellulitis, and the medical evidence of record does not show 
that any current bilateral knee pain had its onset during 
service or is otherwise related to any incident of service.  

6.  The veteran's allergy manifested by swelling of the 
tongue was not first shown in service or within a year 
following discharge from service, and is not otherwise shown 
to be related to any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of service connection 
for a rash under the arms have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of service connection 
for a right ankle disability have been met.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2007).

3.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

4.  The criteria for entitlement to service connection for 
CTS have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

5.  The criteria for entitlement to service connection for a 
disability manifested by pain and numbness of the left elbow, 
forearm and/or left hand have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007).

6.  The criteria for entitlement to service connection for a 
bilateral knee disability, including cellulitis, have not 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

7.  The criteria for entitlement to service connection for an 
allergy manifested by swelling of the tongue have not been 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In this case, the veteran (appellant) has withdrawn his 
appeal as to the issues of service connection for a rash 
under the arms and service connection for a right ankle 
disability, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration with regard to 
those issues.  Accordingly, the Board does not have 
jurisdiction to review the issues of entitlement to service 
connection for a rash under the arms and service connection 
for a right ankle disability, and they are dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005, September 2005, and March 2006.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension, for example, to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Diabetes and Allergy manifested by swelling of the tongue 

The veteran seeks service connection for diabetes mellitus 
and an unknown allergy manifested by swelling of the tongue.  
The record contains a current diagnosis of diabetes and 
reveals that the veteran currently suffers from an unknown 
occasional allergy manifested by swelling of the tongue.  
Despite these current diagnoses, there is no medical nexus 
linking the current conditions to service.  

Similarly, there is no evidence showing that the veteran was 
treated for these conditions during service, despite his 
contentions that he was treated in service for allergies and 
diabetes.  Service medical records are negative for 
complaints, findings or diagnosis of diabetes mellitus, or an 
unknown allergy manifested by swelling of the tongue.  

VA outpatient treatment records from March 2003 show 
treatment for swelling of the tongue that began after eating 
some vegetable soup at home.  The assessment was allergic 
reaction.  The following month, in April 2003, the veteran 
returned for treatment for a swollen lip and swollen tongue.  

VA treatment records from that same time period also noted a 
diagnosis of type 2 diabetes mellitus.  A June 2003 treatment 
record notes that the veteran has an allergy to shrimp.  The 
veteran was referred to the allergy clinic for further 
evaluation.  A June 2003 allergy clinic note reveals that the 
first episode of tongue swelling occurred approximately four 
months earlier in 2003.  The diagnosis was angioedema.  The 
examiner was unclear as to the etiology and doubted that it 
was triggered by food, or that it had a heredity or 
autoimmune etiology.  

At a March 2006 VA general medical examination, the veteran 
explained that he had an allergy to an unknown substance, 
that first began in 1986 at the USS AJAX when he ate shrimp 
and his lips swelled.  His tongue did not swell during that 
episode; he was given Benadryl and a steroid injection and it 
resolved.  The veteran also reported that he began receiving 
treatment for diabetes in 2003, and several other VA 
treatment records note that the veteran's diabetes was first 
diagnosed in 2003.

The veteran has not provided any competent medical evidence 
to support his assertions that his diabetes and/or tongue 
swelling allergic reaction began during service, within the 
first post-service year, or that they are otherwise medically 
linked to service.  

The only evidence of record that the veteran's diabetes and 
swelling tongue allergic reaction are related to service 
comes from the veteran's own self-reported history.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions.  
Although the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the veteran's lay assertions regarding the 
etiology of his diabetes and tongue swelling allergy are 
outweighed by the medical evidence of record that does not 
show a diagnosis of such until 2003, nearly six years after 
discharge from service.  

Although the veteran is certainly competent to state that his 
lips swelled during service, due to a known pre-existing 
shrimp allergy, he is not competent to provide an opinion 
that his tongue swelling reaction is in any way related to 
the incident in service.  Moreover, a VA doctor opined that 
the tongue swelling was probably not a reaction to food.  The 
credibility of the veteran's testimony and the lay statements 
must be weighed against the other evidence of record, 
including the objective findings showing no tongue swelling 
or diabetes until many years after discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of diabetes or tongue 
swelling during service in this case is supported by 
affirmative evidence which tends to show that no diabetes or 
tongue swelling reaction was incurred during that time.  Such 
affirmative evidence consists of the veteran's own report 
that the diabetes was first diagnosed in 2003 and the first 
tongue swelling reaction occurred in 2003.  

Although the veteran points out that his service medical 
records show two isolated incidents of dyslipoproteinemia, 
there is no indication that the veteran had diabetes, or that 
these incidents illustrate the onset of diabetes, 
particularly given that the diagnosis of diabetes did not 
come until six years after discharge.  

The preponderance of the evidence is against the claims of 
service connection for diabetes mellitus and an allergic 
reaction manifested by a swollen tongue; there is no doubt to 
be resolved; and service connection for diabetes mellitus and 
an allergic reaction manifested by a swollen tongue is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


Bilateral Knees, CTS, and Disability manifested by pain and 
numbness of the left elbow, forearm and/or left hand 

The veteran seeks service connection for a bilateral knee 
disability, to include cellulitis, CTS, and a disability 
manifested by pain and numbness of the left elbow, forearm, 
and/or left hand.  The veteran maintains that he was treated 
for these disabilities during service, and the veteran's 
service medical records show, for example, that the veteran 
was treated for left elbow epicondylitis in February 1993.  

Notwithstanding any in-service diagnoses, complaints, and/or 
treatment for a bilateral knee disability, CTS and/or a 
disability manifested by pain and numbness in the left arm, 
elbow and hand, service connection is not warranted for these 
conditions because there is no current diagnosis.  In other 
words, regardless of any evidence of in-service complaints, 
treatment, or diagnoses, the medical evidence of record does 
not show that the veteran has a current diagnosis of CTS, or 
any disability of the bilateral knees, including cellulitis, 
or any disability manifested by pain and numbness of the left 
elbow, forearm, and/or left hand, for which service 
connection may be established.  

A reenlistment examination report (date unknown) noted small 
scars on each knee, and the veteran contends that he has 
chronic bilateral knee pain secondary to a motorcycle 
accident in 1979 and 1981 that resulted in superficial 
abrasions and lacerations in the knees.  

A post service hospital record from July 1998 reveals that 
the veteran developed a post-surgical infection in his left 
lower leg, manifested by an open wound anteriorly with 
purulent discharge; however, the examiner specifically noted 
that there was no cellulitis.  

February 2006 x-rays of both knees revealed a small right 
patellar spur, but were otherwise unremarkable.  There was no 
acute bone or soft tissue abnormality and the joint spaces 
were well preserved.  Similarly, a February 2006 VA 
examination report noted a resolved bilateral knee strain.

February 2006 x-rays of the left forearm, elbow and hand were 
essentially unremarkable, but for an olecranon spur of the 
left forearm.  There was no evidence of fracture, or a bone 
or soft tissue abnormality.  A February 2006 VA examination 
report noted resolved left lateral epicondylitis. 

A March 2006 VA general medical examination noted a diagnosis 
of resolved left elbow lateral epicondylitis, resolved 
bilateral knee strain secondary to motor vehicle accident, 
and bilateral CTS, negative Phalen's and Tinel's tests - 
referred to neurology for EMG and nerve conduction velocity 
studies.  Significantly, the March 2006 and June 2007 EMG and 
nerve condition studies showed normal EMG and nerve 
conduction of both upper and lower extremities and paraspinal 
muscles.  Reflexes were also normal.  The examiner found no 
evidence of neuropathy, myopathy, or radiculopathy, no 
evidence of CTS, and concluded that there were no objective 
findings of neurological abnormalities.  

There is no medical evidence to contradict the above 
findings.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is no medical evidence 
establishing a current diagnosis of a bilateral knee 
disability, to include cellulitis, CTS, and a disability 
manifested by pain and numbness of the left elbow, forearm, 
and/or left hand for which service connection may be 
established.  

Although the veteran is certainly competent to report pain, 
it is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" 
claimed must fail when there is no sufficient factual showing 
that the pain derived from an in-service disease or injury.  
Such pain cannot be compensable in the absence of proof of an 
in-service disease or injury to which the current pain can be 
connected by medical evidence.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

The veteran is not shown to have an actual knee, wrist, left 
arm, elbow or hand problem other than his subjective 
complaints of pain.  As such, absent evidence of an actual 
disability that is etiologically related to an injury or 
disease in service, the veteran's claims of service 
connection are not supported by the evidence.  

The preponderance of the evidence is against the claims for 
service connection for a bilateral knee disability, to 
include cellulitis, CTS, and a disability manifested by pain 
and numbness of the left elbow, forearm, and/or left hand; 
there is no doubt to be resolve; and service connection is 
not warranted. 


ORDER

The issue of entitlement to service connection for a rash 
under the arms is dismissed.  

The issue of entitlement to service connection for a right 
ankle disability is dismissed.  

Service connection for diabetes is denied.  

Service connection for CTS is denied.  

Service connection for a disability manifested by pain and 
numbness of the left elbow, forearm and hand is denied.

Service connection for a bilateral knee disability, to 
include cellulitis, is denied.  

Service connection for an allergy manifested by swelling of 
the tongue is denied.


REMAND

The veteran seeks service connection for hypertension.  In 
support of his claim, he submitted various service medical 
records showing elevated blood pressure readings.  A February 
2006 VA examination report notes a diagnosis of hypertension, 
but does not provide an opinion as to the date of onset, or 
likely etiology of the hypertension.  In light of the various 
elevated blood pressure readings during service as well as 
the current diagnosis of hypertension, a VA opinion is 
necessary to determine whether the veteran's hypertension, as 
likely as not, began during service, or is otherwise related 
to service.  

The veteran seeks service connection for PTSD and dysthymia.  
Although the veteran has a diagnosis of PTSD, from a March 
2007 VA outpatient report, it is unclear on what stressors 
that diagnosis is based.  Furthermore, the veteran has a 
diagnosis of dysthymia, (see February 2006 VA examination 
report) but the onset of the dysthymia remains unclear.  A 
December 1980 service medical record reveals that the veteran 
requested psychiatric treatment because of marital problems, 
triggered by the fact that he was always at sea, or tired and 
grouchy.  On examination the veteran appeared mildly 
depressed.  The veteran was referred for a psychiatric 
consult because of stress on the job and displaced 
aggression.  A January 1981 psychiatric consultation noted no 
prior history of psychiatric difficulty or treatment.  The 
clinical psychologist's impression was that the present 
difficulties appeared to be situationally related to marital 
problems, and were within normal limits.  In November 1994, 
however, the veteran was referred for stress management due 
to increased stress and an increase in physical symptoms 
secondary to stress.  The veteran has a current diagnosis of 
depression, as well as a diagnosis of PTSD.  (See March 2007 
Mental Health outpatient treatment note).

Given the in-service requests for mental health treatment, a 
medical opinion is necessary to determine whether the 
veteran's current dysthymia/depression had its onset during 
service, or is otherwise related to service.  

Regarding the PTSD, the RO did not attempt to verify the 
veteran's alleged stressors because it was determined that he 
did not provide enough detailed information for which 
corroboration could be obtained.  At his personal hearing in 
February 2008, the veteran submitted additional statements 
regarding his claimed stressors, including specific incidents 
of fires and floods, and the names of the ships on which they 
occurred.  The RO should contact the appropriate sources in 
an attempt to verify the claimed stressors.  If any such 
stressors are corroborated, then the veteran should be 
examined to determine if he has PTSD as a result of the 
corroborated stressors.  

The veteran seeks service connection for a toe disability, 
claimed as removal of ingrown toenails.  The veteran 
testified that he began having the ingrown toenail problem 
during service, and it has continued since that time.  The 
service medical records show that the veteran receives 
treatment for ingrown toenails during service, including in 
February 1978, November 1978, April 1980, May 1980, June 
1980, and January 1982.  It is therefore clear that the 
veteran had a chronic ingrown toenail problem during service.  
At his personal hearing in February 2008, the veteran 
testified that he continues to have his ingrown toenails 
removed.  A VA examination is necessary to determine if his 
assertions of a current disability are supported by objective 
findings, and if so, whether it is related to the in-service 
incidents noted above.  

The veteran seeks service connection for right eye headaches.  
Service connection has already been established for a right 
eye disability (characterized as anisocoria/Adie's pupil) 
rated as 10 percent disabling, and for sinusitis rated as 
noncompensable.  At his personal hearing in February 2008, 
the veteran testified that he has headaches, and it is 
unclear from the record whether his headaches are related to 
his service-connected right eye disability or his sinusitis, 
or whether there is some other etiology that may, or may not, 
be of service origin.  The service medical records show 
complaints of right eye headaches, in March 1979 for example, 
and post-service medical records suggest that the headaches 
may be related to sinusitis, or may be migraine in nature 
(See March 2006 EMG and nerve conduction test report).  If it 
is determined that the headaches are a symptom of an already 
service-connected disability, then it must be determined 
whether a separate grant of service connection for headaches 
on a secondary basis is warranted, or whether it is more 
appropriate to assign an increased rating for an already 
service-connected disability, to account for the symptom of 
headaches.  A VA examination is necessary to answer these 
questions.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all VA and private treatment 
records of the veteran pertinent to the 
claims of service connection for 
hypertension, PTSD, dysthymia, ingrown 
toenails, and headaches that have not been 
previously secured.  

2.  Schedule the veteran for VA 
examinations by appropriate medical 
professionals to determine the current 
nature and likely etiology of the 
veteran's hypertension, dysthymia, ingrown 
toenails and headaches.  The claims 
folder, including a copy of this remand 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
requested examination(s).  The examiner(s) 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed disabilities.  The examiners 
should provide an opinion, with adequate 
rationale, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any hypertension, 
dysthymia, ingrown toenails and headaches 
had its onset during service, or is 
otherwise related to service, or a 
service-connected disability, based on all 
of the pertinent VA and private medical 
evidence in the claims file.  The examiner 
should review the entire claims file, 
including any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.

3.  Prepare a summary of the claimed PTSD 
stressor(s) based on review of all 
pertinent documents and statements of 
record, particularly the veteran's 
stressor statements submitted at his 
personal hearing in February 2008 as well 
as his hearing testimony.  

4.  Attempt to verify the occurrence of 
the veteran's claimed in-service 
stressors.  All agencies that might assist 
in this investigation should be contacted.  
The search should include unit records or 
histories, ship logs, and the like, that 
might corroborate the occurrence of the 
claimed flood and/or ship fire.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.  

5.  If any of the veteran's claimed 
stressors are corroborated, arrange for a 
VA psychiatric examination of the veteran 
that specifically includes psychological 
testing, and any other tests to determine 
whether the veteran now experiences PTSD.  
The examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and any 
in-service stressor(s) reported by the 
veteran.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination(s).  

6.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


